At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island, On Monday the 31st Day of August A. D. 1747.
*418Present the HonWe Wm Strengthfield Esqr Dep: Judge.
The Court opened.
The James Allens Petition with the Citation being read in Court. At which time his Honour the Dep: Judge gave his Decree, and the Court was adjourned without Day.
Whereas Captain James Allen by his Petition setts forth in behalf of himself his Owners and Company that a part of the Cargo taken on board the Ship William Galley Condemned in this Court as Prize consisting of Sugars are detained by the Collector of his Majesty’s Customs on Account of certain Duties, and as it is the Practice of the Neighbouring Goverment that the Captors give sufficient Security, to pay the said Duty on all such Sugars so imported that is consumed in the said Goverment, I therefore order that the said James Allen Enact with Two Good and sufficient Sureties to pay the said Duty of Five Shillings Sterling pr Hundred on all the Sugars Condemned as prize in sa Decree mentioned in the said Petition which shall be sold and consumed in this Colony, or so much thereof, as shall not be consumed to be exported within Nine Months, which being accomplished, I do order and Adjudge that the same be delivered to the Petitioner in order to be Divided Pursuant to my former Decree the Petitioner paying Cost. Newport August 31st 1747.